DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bass, (US 7,140,179).

Regarding claim 1, Bass discloses: A pneumatic tool (Fig. 1, apparatus 10) comprising: 

a casing unit (Fig. 1, handheld housing 20 and inlet structure 408) having an air inlet passage (Fig. 1, air inlet nozzle 32 and air inlet 114); 

 (Fig. 2, motor 50) mounted in said casing unit, and including a cylinder wall that surrounds a motor axis and that defines an air chamber (Figs. 10-12, housing 20 and sides 29 and 30 comprise the side walls and end of the motor cylinder), said cylinder wall having;
 
first and second passages (Figs. 10-12, first, second body channels 91, 92) that are in spatial communication with said air chamber, each of said first and second passages having an open end formed at an outer surface of said cylinder wall, and
 
at least one sub-passage (Figs. 10-12, third body channels 93) that is spatially connected to one of said first and second passages, that is isolated from the other one of said first and second passages, and that has an open end formed at said outer surface of said cylinder wall between said open ends of said first and second passages, said open end of said at least one sub-passage being smaller than said open end of said one of said first and second passages; 

a rotary valve (Figs. 1 and 2, valve 70) mounted to said air motor and rotatable about a valve axis (Fig. 3, axis 81), said rotary valve having an opening (Figs. 10-12 passage 277)  and an intermediate passage (Figs. 10-12 channels 131 and 132) that intercommunicates said opening with said air inlet passage of said casing unit; and 

a turning unit (Fig. 6, arm 44 and annular sleeve 260)  movably mounted to said casing unit and connected to said rotary valve, such that movement of said turning unit 

a first-end position (Fig. 10), where said opening is in spatial communication with said first passage, so that air traveling through said air inlet passage of said casing unit is allowed to flow into said air chamber of said air motor for driving operation of said air motor, 

a second-end position (Fig. 11), where said opening is in spatial communication with said second passage, and 

at least one in-between position (Fig. 12), where said opening is in spatial communication with said at least one sub-passage.

Regarding claim 4, Bass further discloses: said cylinder wall further has: a main portion (Figs. 10-12, housing 20 and sides 29 and 30 comprise the side walls and end of the motor cylinder) surrounding the motor axis; 

front and back portions connected to opposite ends of said main portion (Figs. 1 and 2, top 22, bottom 24, front 26 and rear 28 ends), along the motor axis and cooperating with said main portion to define said air chamber; and 

 (Rear most portion of cylinder) extending from one of said main portion and front portion toward said air inlet passage of said casing unit, and having said first and second passages (Figs. 10-12, first, second body channels 91, 92) and said at least one sub-passage (Figs. 10-12, third body channels 93), said main portion being formed with a first air port (Figs. 10-12, first body port 101) that intercommunicates said first passage with said air chamber, and a second air port (Figs. 10-12, 2nd body port 102) that intercommunicates said second passage with said air chamber.

Regarding claim 5, Bass further discloses: said rotary valve further has 

a surrounding wall (Figs. 10-12, valve body 74) that surrounds the valve axis, that defines said intermediate passage, and that is formed with said opening, and 

two claw portions (Fig. 3, U-shaped lips 274 (top and bottom)) that protrude outwardly from said surrounding wall and that define an engaging notch therebetween (Fig. 3, passage structure 270); and 

said turning unit (Fig. 6, arm 44 and annular sleeve 260) has an engaging portion (Col. 4, line 25 – “The switching arm 44 is fixed to, and preferably a one-piece structure with, the sleeve 260. The arm 44 is thus rotatable with the sleeve 260 about the axis 81.”) that movably engages said engaging notch (Fig. 3, passage structure 270) for driving rotation of said rotary valve about the valve axis.

Regarding claim 6, Bass further discloses: 

said casing unit further has an air outlet passage (Fig. 2, motor outlet 64); and 

said surrounding wall of said rotary valve is further formed with a slot (Fig. 2, vents 66) that is in spatial communication with said air outlet passage such that air traveling through said air chamber of said air motor is allowed to be discharged through said slot and said air outlet passage (Col. 2, line 47, “The air exits the motor 50 through a motor outlet 64 and is exhausted to the atmosphere through vents 66 in the housing 20. The vents 66 are located under the lever 34 and indicated schematically in FIG. 2 with dashed lines.”).

Regarding claim 7, Bass further discloses: said turning unit (Fig. 6, arm 44 and annular sleeve 260) includes a ring member (Fig. 6, arm 44) that surrounds and is rotatably mounted to said casing unit  (Fig. 1, handheld housing 20), and that has said engaging portion (Fig. 3, passage structure 270).

Regarding claim 8, Bass further discloses: 

said casing unit (Fig. 1, handheld housing 20) further has a plurality of positioning portions (Fig. 3, bosses 291 and 292); and 

(Figs. 1 and 2, arm 44)  further includes a positioning subunit (Col. 4, line 25, “The switching arm 44 is fixed to, and preferably a one-piece structure with, the sleeve 260. The arm 44 is thus rotatable with the sleeve 260 about the axis 81. The range of rotation is limited by abutting contact of the arm 44 with first and second bosses 291 and 292 that project from the valve body 74. The arm 44 extends outward from the body 74 and the housing 20 to enable a user to manually rotate the arm 44 to thereby rotate the sleeve 260.”) that is mounted to said ring member and that detachably engages one of said positioning portions for positioning said rotary valve at a respective one of the first-end position (Fig. 10), the second-end position  (Fig. 11), and the at least one in-between position  (Fig. 12).

Regarding claim 10, Bass further discloses: said casing unit (Fig. 1, handheld housing 20 and inlet structure 408) includes a front casing (Fig. 5, inlet structure 408) and a rear casing  (Fig. 1, handheld housing 20) that are arranged along the motor axis, said front casing having said positioning portions that are arranged angularly about the motor axis (Col. 4, line 68, “The range is limited by abutment of the first and third side surface sections 311 and 313 of the sleeve 300 with an abutment surface 430 the housing 20. The range is about 180 degrees. It extends from a first end position 441 to a second”), said rear casing being coupled to said front casing and having said air inlet passage (Fig. 5, air inlet 114), said air motor being mounted in said rear casing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bass, (US 7,140,179) in view of Bass, (US 7,537,027).

Regarding claim 2, Bass discloses all of the features of claim 1.  

Bass does not explicitly disclose: at least one sub-passage of said cylinder wall of said air motor includes first and second sub-passages that are in spatial communication with said first passage.

Bass ‘027 teaches: the doubling of passages (as can be seen in the title of the reference as well as in the Figures for this reference, a doubling of the main passages is the primary feature of the reference, and is in actuality the feature from which the patent is derived).  These passages can be seen in Figs. 3 and 4 as 172 and 174, as well as 182 and 184 which feed into dual passages 186.  As such, the reference teaches that an important passage can have dual passages.



Regarding claim 3, Bass further discloses: said open ends of said first (Bass ‘027 - Fig. 7, 172 of 81) and second sub-passages (Fig. 7, 174 of 81) are respectively disposed proximate to and distal from said open end of said first passage (Figs. 10-12, first inlets 61); and said open end of said first sub-passage is larger than said open end of said second sub-passage (see Fig. 7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bass, (US 7,140,179) in view of Young, (US 2009/027255).

Regarding claim 9, Bass further discloses: positioning portions (Fig. 3, bosses 291 and 292) of said casing unit (Fig. 1, handheld housing 20 and inlet structure 408).

Bass does not explicitly disclose: each of said positioning portions of said casing unit  is configured as a groove; said ring member further has a blind hole having an open end; and said positioning subunit includes a ball member disposed at said open end of 

Young teaches: each of said positioning portions of said casing unit is configured as a groove; said ring member further has a blind hole having an open end; and said positioning subunit includes a ball member disposed at said open end of said blind hole of said ring member, and a resilient member disposed in said blind hole for biasing said ball member to detachably engage the one of said positioning portions ([0043] “The inner surface 610 of the front housing 120 includes forward, reverse, and FPR detent grooves 625, 626, 627 into which the detent protrusion 535 of the deflectable member 435 of the rotary valve 135 is resiliently received”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing unit an ring member of Bass in the form as taught by Young, thereby combining prior art teachings in order to achieve a predictable result.  Simply put, the use of a rotary selector “dial” with a detent system that fits into the grooves of the casing is a common system that is well known in the art.  The benefits of this system is that it allows for a simple, inexpensive, and time tested means to select the position of the valve, while also keeping said selection in place until a different selection is desired.

Claim 9 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over Bass, (US 7,140,179) in view of MCCONNAUGHAY, (US 3326240).

Regarding claim 9, Bass further discloses: positioning portions (Fig. 3, bosses 291 and 292) of said casing unit (Fig. 1, handheld housing 20 and inlet structure 408).

Bass does not explicitly disclose: each of said positioning portions of said casing unit  is configured as a groove; said ring member further has a blind hole having an open end; and said positioning subunit includes a ball member disposed at said open end of said blind hole of said ring member, and a resilient member disposed in said blind hole for biasing said ball member to detachably engage the one of said positioning portions.

MCCONNAUGHAY teaches: each of said positioning portions of said casing unit is configured as a groove; said ring member further has a blind hole having an open end; and said positioning subunit includes a ball member disposed at said open end of said blind hole of said ring member, and a resilient member disposed in said blind hole for biasing said ball member to detachably engage the one of said positioning portions (Col. 3, line 32, “As best seen in FIG. 2, such means are defined in part by a plurality of circumferentially spaced detents 65-68 formed in the periphery of dial wheel 34. A pin 70 has a rounded end thereof adapted 35 to be received in a selected detent. Pin 70 is slidably received in a blind bore 71 formed in a block 72, which block is fitted in a complementary shaped recess 73 formed in the handle of the power tool. A spring 74 is contained within bore 71 for urging the rounded end of pin 70 in 40 contact with the periphery of dial wheel 34. As noted in FIG. 2, detents 65 and 68 have faces at right angles for preventing a full rotation of the dial wheel.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing unit an ring member of Bass in the form as taught by MCCONNAUGHAY, thereby combining prior art teachings in order to achieve a predictable result.  Simply put, the use of a rotary selector “dial” with a detent system that fits into the grooves of the casing is a common system that is well known in the art.  The benefits of this system is that it allows for a simple, inexpensive, and time tested means to select the position of the valve, while also keeping said selection in place until a different selection is desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the reference Chang, (US 2008/0264662) utilizes a similar system of valves and passages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731